Name: Council Decision (CFSP) 2018/224 of 15 February 2018 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: Africa;  international affairs;  civil law;  international trade
 Date Published: 2018-02-16

 16.2.2018 EN Official Journal of the European Union L 43/12 COUNCIL DECISION (CFSP) 2018/224 of 15 February 2018 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe (1). (2) The Council has carried out a review of Decision 2011/101/CFSP, taking into account political developments in Zimbabwe. Considering the number and significance of the uncertainties characterising the current transition following the change in leadership in December 2017, the Council takes the view that restrictive measures should remain in place until the situation becomes clearer. (3) The restrictive measures against Zimbabwe should therefore be extended until 20 February 2019. The Council should keep the restrictive measures under constant review in the light of political and security developments in Zimbabwe. (4) The restrictive measures should be maintained for the seven persons and the one entity listed in Annex I to Decision 2011/101/CFSP. The suspension of the restrictive measures should be renewed for the five persons listed in Annex II to Decision 2011/101/CFSP. (5) Decision 2011/101/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 10 of Decision 2011/101/CFSP is replaced by the following: Article 10 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 20 February 2019. 3. The measures referred to in Article 4(1) and Article 5(1) and (2), in so far as they apply to persons listed in Annex II, shall be suspended until 20 February 2019. 4. This Decision shall be kept under constant review and shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 15 February 2018. For the Council The President K. VALCHEV (1) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6).